 GEX OF COLORADO, INC.Roadside Mining Corporation a/k/a GEX of Colora-do, Inc. and United Mine Workers of America,Western Region. Cases 27-CA-5996 and 27-CA-6148July 14, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn February 22, 19O0, Administrative LawJudge Richard J. Boyce issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and theCharging Party filed a brief in answer to Respond-ent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative Lawi The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.I We agree with the Administrative Law Judge's conclusion that em-ployee Leonard Trujillo was unlawfully discharged because of his unionactivities. In so doing, however, we find it unnecessary to rely on hisbasis for determining that Trujillo's alleged lying was not serious miscon-duct and that, in these circumstances, Respondent's consultation with its"legal people" indicated a lack of confidence in the sufficiency of thestated reasons for Trujillo's discharge. However, in addition to the fac-tors relied on by the Administrative Law Judge in finding the dischargeunlawful, we note that in giving the specific reason for Trujillo's dis-charge, both before and during the hearing herein, Respondent's officialsvacillated between two asserted separate reasons consisting of Trujillo'slying to Respondent about the reasons for his absence, and his allegedexcessive absences, certain of which had been excused by RespondentMoreover, although Trujillo's father was not in the hospital as Trujilloinitially told Respondent's officials, Respondent does not controvert thefact that Trujillo's father was ill, and concedes that it readily grantsleaves of absence for handling personal problems. Hence, Respondent'sreliance on the fact that Trujillo did not tell the truth about his father'shospitalization, particularly in light of the other circumstances surround-ing Trujillo's discharge, as set forth by the Administrative Law Judge, isindicative of a desire to build a case against the last of four known unionactivists, two of whom had already been unlawfully discharged, with thethird having resigned voluntarily. In this regard, we also note that, de-spite Respondent's admission that Trujillo's absence was initially an ex-cused absence. Respondent saw fit to have a meeting concerning it in-volving Respondent's underground mine superintendent, manager of un-derground operations, and personnel director, upon Trujillo's return towork but prior to Respondent's discovery of the factual discrepencywhich allegedly led to the discharge. Finally, Trujillo had apparently re-ceived no prior reprimands or disciplinary warnings Thus, upon consid-eration of Respondent's records of verbal and written warnings given toother employees for various other offenses and the nature of Trujillo'soffense. Respondent's treatment of Trujillo appears not to have been foreither reason alleged by Respondent, warranting the conclusion that thetrue reason for the discharge was his union activities250 NLRB No. 79Judge and to adopt his recommended Order asmodified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modi-fied below, and hereby orders that the Respondent,Roadside Mining Corporation a/k/a GEX of Colo-rado, Inc., Palisade, Colorado, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order, as so modi-fied:I. Substitute the following for paragraph l(h):"(h) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT ask employees if they knowof anyone on their crew "that is pushing theUnion"; or if they would "check around andsee if there is anybody pushing unions"; or ifspecified coworkers have been "talkingunion."WE WILL NOT give employees the impres-sion that their union activities are under sur-veillance by returning their signed union cardsto them; or by warning them to "be careful"about their union activities, after telling them593 DECISIONS ()F NATIONAL LABOR RELATIONS BOARDof management comments about their distribu-tion of union cards.WI- WI.L. NOT threaten employees with dis-charge should they post notices of a union-sponsored marathon, or threaten employeesthat they "could get run off the job for takingpart in the union activity."WE WILL NOT demand that employeesremove union stickers from their lockers.WE WILL NOT request that employees makeavailable affidavits they have given to agentsof the National Labor Relations Board.WE WILL. NOT announce or grant wage in-creases to undermine support of the Union;provided, however, nothing herein shall beconstrued as requiring that Respondent rescindthe unlawful wage increase.WE WILL NOT discharge, suspend, or other-wise discriminate against employees for engag-ing in union activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them insection 7 of the Act.WE WILL offer to Carvel Donley, DanielKalvar, and Leonard Trujillo immediate andfull reinstatement to their former jobs or, ifthose jobs no longer exist, to substantiallyequivalent jobs, without prejudice to their se-niority or other rights and privileges; and WEWILL make them whole for any loss of earn-ings or benefits suffered by reason of their un-lawful suspensions and discharges, with inter-est.ROADSIDE MINING CORPORATION A/K/A GEX OF COLORADO, INC.DECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge: Thismatter was heard before me in Grand Junction, Colora-do, on May 22-25, 1979. The charge in Case 27-CA-5996 was filed on October 16, 1978, and that in Case 27-CA-6148 on March 19, 1979, both by United MineWorkers of America, Western Region, hereinafter theUnion. The complaint in Case 27-CA-5996 issued onNovember 30, 1978, and was amended on February 28,1979, and during the hearing; the complaint in Case 27-CA-6148 issued on April 27, 1979. Orders consolidatingthe two for purposes of hearing and decision issued onApril 27 and May 9, 1979. The complaints allege thatRoadside Mining Corporation a/k/a GEX of Colorado,Inc., respondent herein, committed certain violations ofSection 8(a)(1) and (3) of the National Labor RelationsAct, as amended, hereinafter the Act.I. JURISDICTIONRespondent is a Delaware corporation engaged in theoperation of a coal mine near Palisade, Colorado. It an-nually ships materials of a value exceeding $50,000 acrossstate lines, and thus is an employer engaged in and af-fecting commerce within the meaning of Section 2(2),(6), and (7) of the Act.1I. I.ABOR ORGANIZArlIONThe Union is a labor organization within the meaningof Section 2(5) of the Act.IssuesThe complaint in Case 27-CA-5996 alleges that in thefall of 1978 Respondent interrogated employees abouttheir union activities, asked employees to inquire intoand report on the union activities of others, threatened todischarge an employee if he posted notice of a union-sponsored marathon, threatened to discharge an employ-ee for engaging in union activities, and directed an em-ployee to remove a union sticker from his locker, thusviolating Section 8(a)(l) in each instance. The same com-plaint alleges that Respondent violated Section 8(a)(3)and (1) by suspending Carvel Donley and Daniel Kalvaron October 5, 1978, and then discharging them on Octo-ber 19.The complaint in Case 27-CA-6148 alleges that inJanuary 1979 Respondent announced a wage increase todiscourage support for the Union, and, in March 1979,asked that an employee supply it with an affidavit he hadgiven the Board, thus violating Section 8(a)(1) in each in-stance. This complaint also alleges that Respondent vio-lated Section 8(a)(3) and (1) by implementing the wageincrease on March 1, 1979, and by suspending and thendischarging Leonard Trujillo on March 8 and 9.III. THE AI.I.LGED UNFAIR L ABOR PRACTICESA. Norman (Tex) Smith1. AllegationThe complaint in Case 27-CA-5996 alleges that, inSeptember 1978, Smith, Respondent's underground minesuperintendent, "interrogated employees about the unionorganizational activities of employees"; and "requestedand instructed employees to obtain information concern-ing other employees' union activities and that the infor-mation obtained be conveyed to" him, violating Section8(a)(1) in each instance.Evidence: Donald Johnson, a roof bolter helper, testi-fied that Smith called him and a coworker, Brent Bur-gess, aside in September 1978, asking: "Do you know ofanyone on your crew that is pushing the Union?" Smithadded, according to Johnson: "I have heard rumors thatsomebody is pushing the Union, and I was wondering ifyou could check around and see if there is anybodypushing unions. We don't want to get a union started."Smith admittedly asked Johnson and Burgess "at onetime" if they "knew of anybody on their crew that was594 EX ()OF COLORADO, INC."behind the organizational effort, and instructed them tolet him know "who might be instigating" it.'Conclusions: It is concluded that Smith violated Sec-tion 8(a)(l) as alleged in this conversation with Johnsonand Burgess.2. AllegationThe complaint in Case 27-CA-5996 alleges that, onOctober II11, 1978, Smith "interrogated an employeeabout the union activities engaged in by other employ-ees," violating Section 8(a)(l).Evidence: Henry Barbe, a supply man, testified that ina conversation with Smith on October 11, 1978, he askedSmith the status of Carvel Donley and Daniel Kalvar.They had been suspended on October 5, and in-househearings concerning them had been held on October 10.Smith replied, according to Barbe, that things were "upin the air," then asked Barbe if he thought that Donleyand Kalvar had been "talking union." Barbe assertedlyanswered that, while he did not know about that, theyhad spoken to him about getting a lawyer "at no charge"regarding a finger he had lost on the job.Smith testified that Barbe approached him on or Octo-ber II, asking if he knew that Donley and Kalvar hadbeen organizing, and reporting that they had spoken tohim about union help in seeking damages over the lostfinger. Smith's reputed response was that he did not feelthat the employees needed a union.Conclusion: Barbe is credited that Smith asked if hethought that Donley and Kalvar had been talking union.He was a direct and persuasive witness. Smith on theother hand, and as indicated in footnote 1, seemed in-clined to self-serving falsehood on certain critical mat-ters. It is concluded, therefore, that Smith violated Sec-tion 8(a)(l) as alleged in this exchange with Barbe.3. AllegationThe complaint in Case 27-CA-5996 alleges that, on orabout October 19, 1978, Smith "interrrogated an employ-ee concerning the identities of employees engaged in ac-tivities on behalf of the Union, and the number of em-ployees who had signed cards for the Union," violatingSection 8(a)(1). Counsel for the General Counsel statedat the start of the hearing that this interrogation in factwas conducted by David Casey, but pursuant to Smith'sinstructions, and that Smith therefore "is the one basical-ly that is interrogating the employees."Evidence: Tom Barrington, a roof bolter helper, testi-fied that Casey pulled him aside on October 19, 1978,then related that Smith had asked him who, besides Bar-rington, had been passing out union cards on the grave-yard shift, and if he knew how many of the employeesI The only difference of note between Johnson and Smith concerns thetiming of this incident Johnson testified that it happened about 2 weeksbefore Donley and Kalvar were discharged; Smith, that it happened afterthe discharges, in the -"very last of October" -" am certain it was after "While not important for present purposes, this difference is significant inanalyzing the two discharges. for Respondent denies knowledge of Don-ley's and Kalvar's union proponenc) when the discharge decisions weremade. Johnson is credited He was a convincing witness. whereas. as ismore full) developed later, Respondent in general and Smith in particularwent to exaggerated and unconsin.ing length, in an effort to show nolprior knowledgehad signed cards. Casey cautioned Barrington to "becareful," as Barrington recalled. Casey was a utility fore-man at the time, admitted by Respondent to be a supervi-so r.That same day, according to Barrington and concededby Smith, Smith presented Barrington with the unioncard that Barrington previously had signed, explainingthat the person to whom Barrington had given the card,Casey, had given it to Smith and had asked that Smithreturn it to Barrington.Casey, although testifying, did not address these mat-ters. Barrington is credited.Conclusion: While the complaint perhaps mischaracter-izes the conduct in question, it is concluded that Casey'stelling Barrington of his conversation with Smith, coup-led with the admonition to be careful, conveyed the im-pression that Barrington's union activities were undersurveillance, and likely had a chilling effect on those ac-tivities and consequently violated Section 8(a)(l).It is concluded that Smith's return of the card to Bar-rington, in combination with the style in which it wasdone, conveyed the same impression and was to likeeffect, also violating Section 8(a)(1).B. James DiamantiAllegation: The complaint in Case 27-CA-5996 allegesthat, in September 1978, James Diamanti, Respondent'smanager of underground operations, "threatened an em-ployee with discharge if he posted a notice concerning amarathon sponsored by the Union," thereby violatingSection 8(a)(1).Evidence: Kalvar testified that he asked James Dia-manti, in early September 1978, if he could post notice ofa marathon to be run September 30 in Grand Junction.Diamanti asked what it was about; according to Kalvar,Kalvar replied that it was sponsored by the Union, andDiamanti declared: "If you do [post the notice], I willfire you. No, I will let you hang yourself."Diamanti denied that Kalvar ever asked him aboutposting a notice, and that anything resembling this con-versation ever took place.The Union in fact had no part in the marathon, whichwas sponsored by a Grand Junction running club. Kalvarexplained that he misrepresented the sponsorship to Dia-manti because he had decided "to initiate a drive ...toorganize [Respondent], and ...wanted to know whatthe company reaction would be to posting union materi-al."Conclusion: Kalvar is credited that the conversationoccurred and that Diamanti made the remark attributedto him. He displayed excellent witness-stand demeanor,and his recall was convincing. That he falsified to Dia-manti, for a tactical reason, does not suggest unreliabilityunder oath. Diamanti's credibility, in contrast, sufferedfrom occasional evasiveness and a seeming penchant forthe self-serving.It is concluded that Diamanti's remark violated Sec-tion 8(a)( 1 ) as alleged.595 DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. James MannAllegation: The complaint in Case 27-CA-5996 allegesthat, in November or December 1978, Mann "threatenedan employee with discharge for taking part in union ac-tivities," violating Section 8(a)(1).Evidence: Leonard Trujillo testified that he had a con-versation with Mann in November or December 1978 inwhich Mann commented that "not everybody wantedUMWA in."2Mann was a section foreman at the time,admitted by Respondent to be a supervisor. Trujillo re-plied, as he recalled, that "we need it"; Mann asked why,and Trujillo cited "too much favoritism" in the assign-ment of the better paying jobs. Mann responded, accord-ing to Trujillo, that seniority should not be a factor, thenwarned that Trujillo "could get run off the job for takingpart in the union activity."Trujillo continued that Gary Hartfile, also present, in-terjected that "they were shutting all the coal minesdown back east" because of the Union, and that he disa-greed, attributing the closures to enviromentalists.Neither Mann nor Hartfile testified. Trujillo is cred-ited.Conclusion: It is concluded that Mann's warning thatTrujillo could get run off the job violated Section 8(a)(l)as alleged.D. Larry DiamantiAllegation: The complaint in Case 27-CA-5996 allegesthat, in November 1978, Larry Diamanti "instructed anemployee to remove a union sticker that was pasted onhis locker," a violation of Section 8(a)(1).Evidence: Trujillo testified that he had a locker roomexchange with Larry Diamanti in November 1978 inwhich Diamanti demanded that he "take that f. ..ingUMWA sticker off" the inside of his locker and Trujilloreplied that, if Diamanti wanted it off, he should take itoff himself. Trujillo continued that, upon his subsequentreturn from taking a shower, the striker was gone.Diamanti was a section foreman at the time, concededby Respondent to be a supervisor. He did not testify.Trujillo is credited.Conclusion: It is concluded that Diamanti's demand toTrujillo violated Section 8(a)(l) as alleged. E.g., TekformProducts Co., 229 NLRB 733, 744 (1977); Bingham-Wil-lamette Company, 203 NLRB 394, 396 (1973); FloridanHotel of Tampa, Inc., 137 NLRB 1484, 1486 (1962).E. The Allegedly Unlawful Request for an AffidavitAllegation: The complaint in Case 27-CA-6148 allegesthat, on March 16, 1979, an unnamed agent of Respond-ent "requested of an employee that [the agent] see an af-fidavit given by that employee" to the NLRB, therebyviolating Section 8(a)(1).Evidence: On March 16, 1979, Respondent's attorney,Carl Hall, was at the mine preparing for the hearing inCase 27-CA-5996, then set for March 20. Henry Barbetestified credibly and without refutation that, after beingdirected by Tex Smith to meet with Hall that day, Hallinquired about his knowledge of the Donley and Kalvar2 "UMWA" is a shorthand reference to the Union.discharges. In the course of the discussion, Barbe men-tioned that he had been subpenaed and that, when he tes-tified, he intended "to try to stay close to what my affi-davit said to the NLRB officer." With that, Hall said he"would like to see" the affidavit, and asked if Barbe"would mind" bringing it to him. Barbe said he wouldbring it, but he never did.Hall's request for the affidavit was accompanied by theassurance that production "was completely voluntary"on Barbe's part. Similarly, at the start of the meeting,Hall explained to Barbe that he was preparing for thehearing and that Barbe's speaking to him was "stricklyvoluntary." The meeting took place in the office of Re-spondent's president, Wallace Brown. Only Hall andBarbe were present.Conclusion: In Johnnie's Poultry Co., et. al., 146 NLRB770, 775 (1964), the Board stated that it "has generallyfound coercive, and outside the ambit of privilege, inter-rogation concerning statements or affidavits given to aBoard agent." Explicating, the Board observed in Wag-goner Corporation, 162 NLRB 1161, 1163 (1967), thatmanagement inquiry into an employee's comments aboutthe employer to an NLRB investigation "can only exertan inhibitor effect upon the employee's willingness togive a statement at all ...thereby frustrating the poli-cies of the Act and the vindication of the statutory rightsprotected thereby." It is concluded, therefore, that Hall'srequest in violation of Section 8(a)(1) as alleged.3His as-surance to Barbe that production was voluntary was notexculpatory. Robertshaw Controls Company, Lux TimeDivision, 196 NLRB 449, 454-456 (1972). See also,Tamper, Inc., 207 NLRB 907, 936-937 (1973); W. T.Grant Company, 144 NLRB 1179, 1180-82 (1963).F. The Allegedly Unlawful Announcement andImplementation of a Wage IncreaseAllegations: The complaint in Case 27-CA-6148 allegesthat, in January 1979, Respondent "announced an across-the-board wage increase to all its hourly-paid employees,in the face of the Union's in campaign," violation of Sec-tion 8(a)(1); and that it "implemented the wage increase"on about March 1, in violation of Section 8(a)(3) and (1).Evidence: Effective March 1, 1979, Respondent grant-ed an hourly wage increase of 75 cents to all its hourlypaid employees.Announcement of the raise was made on January 19by Wallace Brown, Respondent's president, during anall-employee meeting at Twin Rivers Plaza, a conventionfacility in Grand Junction. Present for management, be-sides Brown, were members of Respondent's board of di-rectors and of its executive hierarchy, all of whom ad-dressed the employees. Dinner was provided. James Dia-manti testified that the meeting was called, "partially," toundermine employee support of the Union. After Brown:a This is not to say that an employer is precluded in all circumstancesfrom inquiring about and requesting copies of employee affidavits. Asnoted in Johnnies Poultry. supra, at 146 NLRB 775-776, the respondent inan unfair labor practice proceeding is "entitled to the availability, uponrequest, of the affidavits of General Counsel witnesses for use in cross-examining those witnesses" See also Sec. 102.118(b)(1) of the Board'sRules and Regulations-the so-called Jenkn Rule596 GEX OF COL.ORADO. INChad made his announcement and the meal was over,there was an antiunion slide show.The record offers no basis for supposing that Respond-ent ever before had called a meeting of this nature. Thelast previous general raise was granted in May 1978, ret-roactive to March 26. Respondent's raise policy, asstated in its Employee Policy Guide, is this:It is the policy of [Respondent] to provide wagesand benefits for our employees at rates equal to orbetter than the top wages in the area. To accom-plish this, [Respondent] will continually keepabreast of the prevailing wages and benefits in thecoal mining industry.It is not contended that the raise in question was for thepurpose of keeping Respondent abreast of prevailing in-dustry levels, nor is there evidence that it had that effect.Conclusion: The raise was announced during an appar-ently unprecedented meeting admittedly called in part toquell the union drive, after which antiunion slides wereshown. The announcement plainly shared the antiunionpurport of the meeting generally, and thus violated Sec-tion 8(a)(1) as alleged.Concerning the raise itself, the circumstances of its an-nouncement and its nonadherence to any demonstrablepattern or policy compel the conclusion that it violatedSection 8(a)(3) and (I) as alleged.G. The Allegedly Unlawful Suspension and Dischargeof Donley and KalvarAllegation: The complaint in Case 27-CA-5996 allegesthat Respondent suspended Donley and Kalvar on Octo-ber 5, 1978, discharged them on October 19, and sincehas refused to reinstate them, because of their union ac-tivities, all in violation of Section 8(a)(3) and (1).Evidence: Donley and Kalvar were roof bolters andworking partners at relevant times. Their section fore-man was John Javernick. Donley had been on the pay-roll since March 1977; Kalvar, since December 1977.They were suspended on October 5, 1978, and were dis-charged, without returning to work, on October 19. Theasserted reason for both actions was that they had violat-ed an alleged company policy prohibiting breaks in theunderground lunchroom at other than lunchtime. The ac-tions were the joint decision of James Diamanti and TexSmith.The triggering incident occurred on October 5. Atabout 2:45 p.m., Javernick told Donley and Kalvar to"go out and get a breath of air" because mechanicalproblems had caused a suspension of production and itwas "awful dusty" in their portion of the mine. Theyproceeded to the underground lunchroom, being joinedby a third employee, Douglas Ogden, along the way.The lunchroom, a mobile structure made of sheet metal,was several hundred feet from their worksite.The three helped themselves to coffee and lingered inthe lunchroom. Kalvar, in addition, cleaned his glasseswith tissue paper kept there. Five or 10 minutes later,perceiving an approaching cart, Kalvar exclaimed, "Oh,shit," and he and Donley left "in a hurry." Their planwas to hide behind the structure, then beat on it withhammers if those in the cart went inside. This was acommon form of amusement in the mine. As Javernicktestified, "there was somebody always" hitting the lunch-room with a hammer-"it makes you jump out of yourskin." As secondary reason for the hasty exit, in Kalvar'smind, was to avoid apprehension should the cart's occu-pants turn out to be supervisors. He was heavily in-volved in union activities, he explained, and did not wantto furnish a convenient pretext for discharge. Ogden,unlike the other two, departed the lunchroom in orderlyfashion.The plan went awry when Donley's hardhat fell offduring the exodus. And the occupants indeed were su-pervisors-namely, Smith and Ken Short, general mineforeman. In the ensuing face-off, Donely stated: "Wehave been caught again." This was a jocular allusion tothat morning, when Smith had come upon some of theemployees, Donley among them, standing on a piece ofequipment, waiting for parts. Smith did not respond inthe same spirit, instead pointedly asking what they weredoing and if their day's work was finished. Kalvar an-swered that he had been to the lunchroom for tissue toclean his glasses and had gotten a cup of coffee, and thatwork remained to be done; Donley, that he had had acup of coffee. Smith ordered them, but not Ogden, to seeDiamanti and himself at shift's end, which was 4 p.m.Smith promptly told Javernick what had happenedand that he had ordered the two employees to report tothe office. This angered Javernick, who felt that Donleyand Kalvar had done "a good day's work." He describedin detail the work they had done that day, and said theyhad not been gone long. Smith countered that he had notliked their running out of the lunchroom. Javernick re-plied that they were "just playing," adding that, if Smithsuspended them, he "could as well suspend the wholeunderground and outside crew." Smith did not ask Ja-vernick if he had authorized the employees to take abreak.4He concededly had no idea whether they hadbeen in the lunchroom 15 seconds or 10 minutes, nor didhe seek to find out. He explained:Their actions pretty well told me they had been inthere goofing off, 'cause otherwise why would theybreak and run like that?Smith and Diamanti then discussed the situation forabout 30 minutes, jointly deciding to suspend the twowith the intention of firing them. Smith thereupon in-structed Respondent's personnel director, Carla Budd, toprepare letters reflecting this decision. Smith explainedto Budd at the time that, since Donley had been suspend-ed once before,5it would be necessary to suspend himnow; and that, since Kalvar's misconduct had been thesame as Donley's, he would have to receive the sametreatment.I Smith testified that, when he spoke to Javernick, Javernick statedthat he had been looking for Donley and Kalvar Javernick denied sostating and is credited He was a direct and eminently believable witness.whereas Smith, as previously noted. s"eemed inclined to self-servingfalsehood on certain critical mattiers.".Although the record is sparse ,on the rectord is point. it intimates thatDonle)c', previous suspenion was for driisng a vehicle through a door597 I)ECISI()NS ()l NATI()NAl IAI3()R RIFLATIONS BO(ARI)Donley and Kalvar reported lo Diamanli and Smith asordered, receiving thile letters Budd had prepared. Theyslated:This letter is to advise you that effective October 5,1978 you are suspended from our payroll with theintent to discharge, under the provisions of the Em-ployee Policy Guide." The reason for the suspen-sion is neglect and abuse of duty.You may request a review with the Mine Manager,concerning this matter, within three working daysof the suspension date. If no request for a review ismade, the discharge shall be considered final at theend of the third day.Donley wadded up his letter and announced that theycould take their job "and stuff it." Kalvar protested: "Ifthis is about the coffee thing, everyone else does it."Javernick was not consulted about the decision to sus-pend and discharge, and was "surprised" when told of itafter work on the 5th. The next day, he informed Dia-manti that he was quitting in protest. He later reversedhimself, however, and is still on the payroll. Donley ishis son-in-law.On October 6, Smith orally reprimanded Ogden for hispart in the lunchroom affair, telling him that "it was notcompany policy at no time to take breaks other thanduring the regular scheduled lunch hour."7Smith testi-fied that Ogden would have been suspended and firedlike Donley and Kalvar, had he not been "a new em-ployee that was unaware of the company policies." Hestated that Ogden's tenure "couldn't have been over twoweeks" at the time. Similarly, Budd cited Ogden's being"a very new employee" as the reason for his receivingleniency. She estimated that he had been on the payrollnot more than a month. In fact, Ogden began workingon July 10, 1978.Donley and Kalvar requested review in accordancewith their suspension letters. Hearings, so called, fol-lowed on October 10, Donley's in the morning, Kalvar'sin the afternoon. Smith presided over both. Budd tooknotes. Short was present as a verifying witness for theCompany, but said little if anything. Richard Noble, alawyer for the Union, represented the employees,8whoalso were there. Diamanti did not attend, being away onbusiness. Smith testified that the hearings were not goingto change his mind; Diamanti, that subsequent develop-ments "possibly" could have changed his.The employee policy guide provides: "The first three working daysarter the termination will be deemed to be a suspension and the employeemay request a review before the general manager. If no request for areview is made. the discharge shall he considered finat the end of thethird day."I Smith and Budd testified that Ogden received a written reprimand:Ogden. that It was oral Respondenlt was unable to produce a copy. Buddspeculating that it may have been lost when Respondent's office wasbroken into. Budd's notes of the Donley hearing reflect Smith's statingthat Ogden "was being verbally warned." It is concluded, based onOgden's testimony. Budd's note,. and Respondent's failure Io produce acopy. that Ogden did not receive a written reprimand.Noble did noi disclose his associationl with the Union during theDonley hearing Respondent apparently learned about it shortly beforeKalvar's hearingSmith stated in one or the other or both hearings thatthe only reason for the adverse action was that the em-ployees took a break in the lunchroom at other thanlunchtime; and that, while this prohibition was unwrit-ten, he "just assumed" that they knew about it becauseof their longevity, it being "just a known rule." In Kal-var's hearing, Smith characterized him as "rather outspo-ken," as "arrogant," and as a "borderline troublemaker,"adding that one of the section foremen, Chuck Wise, hadso depicted him. Also in the Kalvar hearing, Smith rea-soned, much as he had to Budd on the 5th, that Donleyhad to be discharged because of his prior suspension, andthat Kalvar had to be discharged because he and Donleyhad committed the same offense.On October 19, letters were sent to Donley andKalvar over the signature of Wallace Brown, companypresident. They stated:On October 5, 1978, you were suspended from ourpayroll with the intent to discharge. On October 10,1978, you were given a hearing at which you wererepresented by your attorney. The investigation ofthis matter is now completed and it is the decisionof this company that you should be discharged.Concerning Brown's involvement, Diamanti testified:We had not ever had a matter of discharge handledthis way before, in a matter of attorneys, hearings,such things as that matter, and I felt that it was nec-essary to have the president of the company knowall the facts, review it with me before final decisionwas made."Echoing Smith's assertion, made during the October10 hearings, that the policy against lunchroom breakswas "just a known rule," Diamanti testified that the banis "common knowledge" and has never been posted orpublished "because it isn't abused." Smith admittedly hadnever told Donley or Kalvar about the rule before Octo-ber 5, and is not aware that anyone else from manage-ment ever had, instead assuming, so he says, "that theywas aware of the company policy pertaining to this." At-tempting to define the policy, Smith testified that "someof the people have to go in [the lunchroon] and getwater, some have to go in and get Kleenex ... for theirglasses," and that some go in for coffee or hot chocolate;and that all of this is acceptable, provided the employees"go in there and leave."If there was such a rule, it languished in obscurity,Diamanti and Smith to the contrary, and seldom if everwas enforced before October 5.' Even Budd concededthat she did not know what the rule was; and Javernickand several employees testified either that there was no' Regarding the reason for all the formality. Earlin Divinny. an officeemployee. credibly testified that she overheard Budd warn Smith, on Oc-tober 6, that a federal law was involved and that, since Kalvar "knew alot about the law," the hearings would present a "touchy situation." re-quiring that they "watch what they said and what they did." Budd'sdenial that she made these comments was unconvincing"' There is some testimony that Smith once irally reprimanded an em-ployee named Ron Johnson for taking a break in the lunchroom Whenthis happened and its circumstances are vague on the record Johnson leftthe payroll in July 1978. (Gt X O1 ('01.ORADX. INC'such policy, or that they were unaware of it. Indeed, onthe very morning of the 5th, Smith was seen in thelunchroom with James Mann, a section foreman, andDewey Walker, an employee; II and, in late September,Smith saw Donley and Kalvar taking a break there, andsaid nothing to them about it. Testimony of a more gen-eral nature leaves no doubt that many employees and nu-merous of management took breaks in the lunchroomfrom time to time. 12Kalvar was the principal union proponent in the workforce. He made the first contact with the Union, on Sep-tember 7, signing a union card at that time. By October5, he had spoken of the need for representation, at andaway from the mine, to 20 or 30 employees. He, in addi-tion, had given cards to about 10 employees for signing,and had given batches of cards to two coworkers, TomBarrington and Leonard Trujillo, for distribution amongthe employees. Kalvar handed out the cards away fromthe mine.In early September, referring to a posted notice thatpaychecks would not issue until enrollment forms for dis-ability insurance were turned in by the employees,Kalvar told Diamanti that the employees "wouldn't haveto put up with that shit" if there were a labor contract;'3and, as previously described, Diamanti raised the pros-pect of discharge should Kalvar post notice of a union-sponsored marathon.Donley, although decidedly prounion, was not particu-larly active. He signed a card on September 13, but oth-erwise referred interested employees-about 15 in all-toKalvar rather than promote the cause directly. He ex-plained that he had been cautioned by Javernick a yearor so before about revealing his prounion feelings tooopenly, lest he be fired.Smith and Budd testified that they did not learn ofunion activity at the mine, let alone Kalvar's and Don-ley's part in it, until the afternoon of October 10, shortlybefore Kalvar's hearing, when they were told that Rich-ard Noble was a union lawyer. Diamanti testified that hisfirst knowledge came on the evening of the 10th, whenBudd told him upon his return from a trip. These protes-tations of ignorance necessarily are unconvincing, Smithhaving told Donald Johnson and Brent Burgess in Sep-tember, as previously set forth, that he had heard"rumors that somebody is pushing the Union," andasking what they knew about it and if they would"check around."" Attempting to distinguish the situation of Mann and Walker fromthat of Dontey and Kalvar. Smith testified that "their job was complet-ed." and that they were awaiting transportation to another part of themine.12 That Kalvar said "oh, shit" prefatory to leaving the lunchroom doesnot necessarily imply an awareness thal he was engaged in serious mis-conduct While the record is silent on the point. it would seem beyondcavil that this expression enjoys currency in communicating a vast rangeof human emotions3 This is Kalvar's credited version of the conversation with DiamantiDiamanti initially denied that he had ever talked about the insuranceforms, later admitting that there had been such a conversation, but deny-ing that any reference was made IOt a labor contract. As mentionedbefore, in rcrsoting a credibility conflict between these Iwo,. Kalvar hadexcellent wilness-stand demeanor and cons incing recall, whereas Dla.manti's credihilily suferced from evasiveness and a seeming tendency ioebe elf -servlngDiamantti and Smith are deeply antiunion, Diamantiadmitting that he would do everything wvithin his powerthat is legal to keep the mine nonunion, and Smith ex-pressing his resolve "to keep the place free and clear ofunions.' In the same vein, Respondent's employee policyguide states:We want our employees to clearly understand thatwe plan to operate our company union-free ....We will strongly oppose any union attempt to de-prive our employees of the legal right to deal di-rectly with management.Respondent had about 160 employees at relevanttimes. Diamanti testified that he formed the impression.sometime after the discharge of Donley and Kalvar, thatthey, Barrington, and Trujillo were the only ones "push-ing" the Union.Conclusion: It is concluded that the suspension and dis-charge of Donley and Kalvar violated Section 8(a)(3)and (I) as alleged.This conclusion derives from this aggregate of consid-erations:(a) They were two of only four employees identifiedby management as being union "pushers." True, the evi-dence is not conclusive that this identification was madebefore the decision to suspend and discharge. However,the exchanges between Diamanti and Kalvar over themarathon notice and the insurance enrollment formswould have given Diamanti cause to suspect Kalvar;and, while Smith avowedly knew nothing of the organi-zational ferment until October 10, he spoke to DonaldJohnson and Brent Burgess in September about "rumors"of activity, and was seeking to ascertain those involvedat that time.(b) The onset of union activity preceded the suspen-sions by only a month or so.(c) Respondent harbors pronounced antiunion feelings.(d) The rule or policy supposedly violated either wasmanufactured for the occasion, or given vastly inflatedprominence.(e) Smith's stated reasoning (to the effect that Donleyhad to be discharged because of his prior suspension, andthat Kalvar had to be discharged because he and Donleyhad committed the same offense) was so palpably circu-lar as to betray bad faith.(f) Ogden, not linked with the Union, received vastlydifferent treatment, although he, too, was party to the"offense"; and the professed reason for the difference re-quired a distorted factual premise concerning Ogden'stime on the payroll and was unconvincing in any event.(g) The involvement of the company president, admit-tedly unprecedented, in what would appear to have beenroutine discharge situations, indicates that union consid-erations played a role in the adverse actions.(h) Smith's depictions of Kalvar, during Kalvar's hear-ing, as a "borderline troublemaker" and as "rather out-spoken" would seem, in the circumstances, to have beenveiled references to his union activities; and suggestedthat those activities figured in the decision to discharge. I)I CI SI()NS ():F NA I()NAL I ABO()R RIT.A I()NS B()ARI)H. Ihe l4legedly Unlatfiul Su.spensron and Dischargeol 7'rujilloAllegation: The complaint in Case 27-CA-6148 allegesthat Respondent suspended Trujillo on March 8, 1979,discharged him on March 9, and since has refused to re-instate him, because of his union activitics, violating Sec-tion 8(a)(3) and (1) in each instance.Evidence: Trujillo was a utility man on the graveyardshift (12:01 to 8 a.m.) at relevant times. His section fore-man was David Casey. He joined the payroll in August1977, was suspended on March 8, 1979, and was dis-charged on March 9. James Diamanti claims responsibili-ty for these actions, asserting that they were taken be-cause Trujillo "lied to me."The events proximate to the discharge began onThursday, February 22. Trujillo had a telephone conver-sation with his father that day in which the father dis-closed that he was not feeling well and was beset by var-ious problems of a family nature. The father is 72 yearsold and lives in Rocky Ford, Colorado, 350 miles fromTrujillo's home in Grand Junction. On his next shift,Trujillo told Casey of the situation and that he mighthave to visit his father.The following Sunday evening, February 25, Trujilloreceived a call from a sister in Rocky Ford, who report-edly told him that their father was "real sick" and urgedhim to "get down there right away." Trujillo promptlycalled Casey, saying that his father was in the hospitalwith a heart condition, and that he "had to get downthere." Casey gave his assent. 14Based on Casey's assent, Trujillo did not report for theshift beginning at 12:01 a.m., Monday, February 26. Nordid he embark immediately for Rocky Ford. He spentMonday around Grand Junction, attending to assortedpersonal matters. He spoke to Casey, among otherthings, leaving a Rocky Ford phone number where hecould be reached and explaining that he had devoted thetime since they last had talked "getting ready to leave."Casey advised him to clear with Diamanti or Tex Smithbefore going.Trujillo contacted Diamanti at about 8 o'clock thatnight, stating that he was going to Rocky Ford becausehis father "was real sick and ...in the hospital." Dia-manti, having learned of the situation from Casey, voicedsurprise that he had not already left. Trujillo explainedthat he had had "things to do downtown." Diamanti toldhim to "go ahead and go," adding: "When you get back,please bring something back to verify that your fatherwas in serious condition or in the hospital." Trujillo saidhe would. i5Trujillo left for Rocky Ford at about 10 o'clockMonday night.14 Casey is credited that Trujillo said his father vsas in the hospitalwith a heart condition. Trujillo's denials notwithstanding As will hbeseen. Trujillo admittedly made similar representations to others5 Trujillo initially testified of telling Diamanli that his father " asreal sick and .in the hospital." only to assert later that he did notmake the hospital reference. Diamanti's testimony conforms 'with the car-lier version II is concluded in these circumstances that the refervnce WoasmadeDiamanli is crediled over Trujillo"s denial that D)ialmanti asked for ser-ification While neither seemed adverse to sellf-serving resisionism. )ia-manti s testimony carried greater conliiCilon ill this iislance.O()n Wcdnesday, February 28, Trujillo called hisformer wife-he being in Rocky Ford, she near GrandJunction-arranging for her to call Diamanti that hewould be returning to work at 12:01 a.m. on Monday,March 5. The former wife was unable to reach Diamanti,but did leave word with Carla Budd. 16Trujillo returned to work on Monday, as planned,completing his shift without incident. During his nextnight shift, however, Tuesday, March 6, Casey told himto report to Diamanti "first thing in the morning" i.e., atshift's end. He did so, whereupon Diamanti asked if hehad verification of his father's illness. Trujillo repliedthat he did not; that he had forgotten about that. 'Smith and Budd presently joined the meeting, and Dia-manti asked that one or the other check Trujillo's attend-ance since January 1.Budd returned with a slip of paper reflecting that Tru-jillo had been absent from January 19 to 31, February 12,and from February 26 to March 2. The absence fromJanuary 19 to 31 had been for sinus surgery and was au-thorized. That from February 26 to March 2, of course,was for the just-completed trip to Rocky Ford. Diamantiremarked, after scanning the slip, that Trujillo's attend-ance record did not "look so good"; and Smith interject-ed that the absences added up to about 4 workweeks.Trujillo reminded them that the January absences hadbeen excused.The discussion eventually returned to the matter ofverification. Trujillo said he could obtain something, butthat it might take "a couple of weeks." Budd proposedthat he instead give them the names of the father'sdoctor and hospital, enabling immediate telephonic ver-ification. Trujillo replied that he did not know the doc-tor's name, and that his father might be out of the hospi-tal by then. Budd persisted that, even so, the hospitalwould have a record, and Trujillo named a hospital. Tru-jillo was instructed, at meeting's end, to return at 4o'clock that afternoon.Between the two meetings, Budd called the hospital,reporting back that it had no record of a patient namedTrujillo. Trujillo volunteered at the start of the afternoonmeeting, before he could be confronted with this, that hehad not told the complete truth that morning; that, whilehis father had had the flu, he had not been in the hospitalor under a doctor's care. Trujillo explained that, havingmissed so much time because of the sinus operation, hehad been afraid that he would not be granted the timeoff if he told the truth.'i He then launched upon a de-scription of his father's sundry problems, and how hehad worked to alleviate them while in Rocky Ford.I" Casey testified that Trujillo also called him on Wednesday. convey-ing the same message. Trujillo denied this Whether he did or not is of nomoment, so will he left unresolvedt7 This is Diamanti's credited sersion of the exchange to this pointTrujillo testified. im keeping with his story that [)iamanti had noti ioldhim on the 26th to, bring verification. that he responded to that effectwhen Diamanli raised the subject on this occasion As before, Diamantisetiinonly carried greater uon¥1victiionIt Budd is credited thil t TruJillo explained his mlsrepresentatiin in thisnmanner. I rujillo's lestimonri sao roughly to, the sanme effect. althoughless prci,c andl sonie fiiat e,,s plai,stihleh(X) (;EX OF CO)L.)RADO INC(Someone asked if Trujillo had known Diamanti orSmith ever "to refuse anyone time off for personal prob-lems," and he admitted that he had not. 9 Diamantistated, at length, that Trujillo had gotten himself into "abad situation," and that it would be referred "to my legalpeople" for them to decide how to handle it. Trujillowas instructed to report for work that night and returnto the office the next morning.2°On Wednesday morning, March 7, Diamanti told Tru-jillo that he was too busy to meet that day. Diamanti tes-tified that, on Wednesday, he consulted someone aboutdischarging Trujillo. The record contains no details ofwith whom, or what was said.Trujillo worked again the morning of Thursday,March 8. He was told, at the end of the shift, to reportto the office, where Diamanti announced his terminationand gave him a letter stating:This letter is to advise you that effective March 8,1979, you are suspended from our payroll with theintent to discharge, under the provisions of the Em-ployee Policy Guide. The reason for the suspensionis serious misconduct.You may request a review with the Mine Manager,concerning this matter, within three working daysof the suspension date. If no request for review ismade, the discharge shall be considered final at theend of the third day.Diamanti elaborated, in answer to Trujillo's question,that the discharge was "for being absent and lying about...the reasons for being absent."2' Trujillo said that hewanted a hearing, which was set for the next morning,March 9.Diamanti presided over the hearing. Smith was pres-ent, as was Budd, who took notes. Jack Campbell, an at-torney for the Union, also was there, along with Trujillo.Diamanti summarized the previous days' events, thenstated that Trujillo was being fired for lying. Trujillomentioned that Diamanti had given absenteeism as areason the day before. Diamanti denied this, and Trujillopersisted that he had. Campbell asked if Trujillo's unionactivities had been a factor. Diamanti replied that theyhad not.Campbell suggested a suspension in lieu of discharge,to which Diamanti declared: "No, he is fired, and that'sall there is to it." Campbell asked if Respondent would"consider taking him back." Diamanti replied: "Trujillowill never be able to work ...in this coal mine."19 Diamanti testified that Trujillo vwould have gotten the time off with-out benefit of the misrepresenlation20 Trujillo is credited that Diamanti said he would refer the matter "tomy legal people" for decision, as against Diamanti's testimony, echoed bhSmith, that Diamanti said he could not accept Trujillo's lying and wouldbe giving him a letter of suspension swith intent to discharge. The weightof plausibility is with Trujillo, for such a letter did not issue for anothertwo days and Diamanti admittedly conferred with someone about themailer during the intervening day21 Budd is credited that Diamanti explained the discharge in thescterms, as against Diamanti's failure to describe this meecling in an) detailand Trujillo'%s testimony that Diamanti referred only to his missing "toomany days" It is unlikely that Diamanli. ha. ing caught ' rujill hin i1 lie.would fail to advanice that ;is at least one of the reas,onsReferring to Trujillo's attendance, Smith offered that,when one man misses work, it hurts the whole crew byleaving it "short a man." Trujillo responded that hiscrew had been short as long as he had been on it; andthat another employee, John Worley, had missed a lot ofwork without adverse consequences. Diamanti statedthat Worley had had medical excuses. Campbell thenasked for the reason, again. why Trujillo was being fired.Diamanti answered that it was for lying. Trujillo wastold, at the close of the meeting, that he would be in-formed in writing of the outcome.This letter, dated March 9 and signed by Budd, fol-lowed:On March 8, 1979, you were suspended from ourpayroll with the intent to discharge. On March 9.1979, you were given a review by the mine man-ager, at which time you were represented by yourattorney.After careful consideration of this matter, it is thedecision of this company that your employmentshould be terminated.Casey was not consulted regarding the discharge, andlearned about it from Trujillo. A day or two later, Dia-manti told Casey that Trujillo had been fired "becausehe lied to us." About a week before the present hearing,Smith told Casey that Trujillo had been discharged be-cause of his "high rate of absenteeism, and partly in thelast week or two he was there, he missed a week andwent and seen his father."Diamanti knew of Trujillo's union sympathies at rele-vant times-"it was a common fact that he was havingpeople sign cards, or trying to get people to sign cardsfor the Union; he never ...did anything to hide it." Asmentioned above in connection with Donley and Kalvar.Diamanti testified that he was of the impression thatthose two, along with Barrington and Trujillo, had beenthe only ones "pushing" the Union.Concerning job performance, Casey testified that Tru-jillo "was starting to work out pretty good" at the timeof discharge.Conclusion: It is concluded that the suspension and dis-charge of Trujillo violated Section 8(a)(3) and (1) as al-leged.This conclusion is based on the totality of these fac-tors:(a) It has been established that Respondent bears aunion animus capable of discharge, as witness Donleyand Kalvar.(b) By discharging Trujillo, Respondent had eliminat-ed three of the four known union "pushers."(c) Trujillo's lying was not serious misconduct. Re-spondent admittedly was not induced by it to grant himtime off he otherwise would not have received.(d) The unfavorable references to Trujillo's absences,before and after the lying was known, even though theygenerally had been authorized, suggest an overly eagergroping to make a case against him, and a realizationthat the lying alone was of doubtful sufficiency.ht I )EttCISI()NS ()F NATI()NAL I.ABOR REI.AlIONS B()ARI)(e) The withholding of a decision until Respondent's"legal people" could be consulted, in a seemingly routinesituation, likewise indicates a lack of confidence in thesufficiency of the stated reason, and the presence, aswell, of nonroutine-i.e., union-considerations.(f) Diamanti's flat refusal to consider a suspension inlieu of discharge, and his summary dismissal of any possi-bility of eventual rehire, displayed a rigidity out of pro-portion with the professed reason for discharge, particu-larly since Trujillo had developed into a "pretty good"employee.CONCI.USIONS OF LAWRespondent violated Section 8(a)(l) of the Act, as pre-viously concluded by:(a) Asking employees if they knew of anyone on theircrew "that is pushing the union"; if they would "checkaround and see if there is anybody pushing unions"; andif specified coworkers had been "talking union."(b) Giving an employee the impression that his unionactivities were under surveillance by returning his signedunion cards to him, and by warning him to "be careful"about his union activities after telling him of managementcomments about his passing out union cards.(c) Threatening an employee with discharge should hepost notices of a union-sponsored marathon, and threat-ening another employee that he "could get run off thejob for taking part in the union activity."(d) Demanding that an employee remove a unionsticker from his locker.(e) Requesting that an employee make available an af-fidavit he had given to an agent of the NLRB.(f) Announcing an across-the-board wage increase inJanuary 1979 to undermine support of the Union.Respondent violated Section 8(a)(3) and (1) of the Act,as previously concluded by:(a) Granting an across-the-board wage increase, effec-tive March 1, 1979, to undermine support of the Union.(b) Suspending Carvel Donley and Daniel Kalvar onOctober 5, 1978, and discharging them on October 19,because of their union activities.(c) Suspending Leonard Trujillo on March 8, 1979,and discharging him on March 9, because of his unionactivities.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this proceeding,and pursuant to Section 10(c) of the act, I hereby issuethe following recommended:ORDER22The Respondent, Roadside Mining Corporation a/k/aGEX of Colorado, Inc., Palisade, Colorado, its officers,agents, successors, and assigns, shall:1. Cease and desist from:2Z All outstanding motions inconsistent with this recommended Orderhereby are denied. In the event no exceptions are filed as provided bySec. 102.46 of the Rules and Regulations of the National Labor RelationsBoard, the findings. conclusions. and recommended Order herein shall. asprovided in Sec. 102.48 of the Rules and Regulations., he adopted bh theBoard and become its findings., conclusion", and Order, and all obhjectionsthereto shall he deemed waived for all purposes.(a) Asking employees if they know of anyone on theircrew "that is pushing the Union"; if they would "checkaround and see if there is anybody pushing unions"; or ifspecified coworkers have been "talking union."(b) Giving employees the impression that their unionactivities are under surveillance by returning their signedunion cards to them, or by warning them to "be careful"about their union activities after telling them of manage-ment comments about their distribution of union cards.(c) Threatening employees with discharge should theypost notices of a union-sponsored marathon, or threaten-ing employees that they "could get run off the job fortaking part in the union activity."(d) Demanding that employees remove union stickersfrom their lockers.(e) Requesting that employees make available affidavitsthey have given to agents of the NLRB.(f) Announcing or granting wage increases to under-mine support of the Union.23(g) Discharging, suspending, or otherwise discriminat-ing against employees for engaging in union activities.(h) In any like or related manner interfering with em-ployees in their exercise of rights under the Act.2. Take this affirmative action:(a) Offer to Carvel Donley, Daniel Kalvar, and Leon-ard Trujillo, immediate and full reinstatement to theirformer jobs, or, if those jobs no longer exist, to substan-tially equivalent jobs, without prejudice to their seniorityor other rights and privileges, and make them whole forany loss of earnings or benefits suffered by reason oftheir unlawful suspensions and discharges, with intereston lost earnings.24(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of backpay andbenefits owing under the terms of this Order.(c) Post at coal mines near Palisade, Colorado, copiesof the attached notice marked "Appendix."25Copies ofsaid notice, on forms provided by the Regional Directorfor Region 27, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken::' Nothing herein shall be construed. however, as requiring that Re-spondent rescind the unlawful wage increase:4 Backpay is to be computed in accordance with F W HoolworthCompany. 90 NLRB 289 (1950). with interest to be computed as set forrthin Florida Steel Corporrtion. 211 NLRB 651 (1977) See generally IvisPlumbing & Hlatring Co., 138 N. RB 716 (1962).e' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National l.ahbr Relatioins Board" shall read "Posted Pursu-ant to a Judgmelt of the United S;les Court of Appeals Enforcing ail)rder if the National L ahor Relations Board.-602 GEX OF COLORADO, INCby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 27, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.6()3